Citation Nr: 0713686	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1946 to February 
1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997 due to chronic 
obstructive pulmonary disease (COPD).

2.  At the time of the veteran's death, service connection 
was not in effect.  

3.  COPD was shown many years after discharge and there is no 
competent evidence showing that the fatal condition was 
related to service.

4.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant claims that service connection for the 
veteran's cause of death is warranted.  Specifically, she 
asserts that pulmonary tuberculosis (PTB) was caused by the 
veteran's active service and subsequently affected the 
veteran's lungs, causing chronic pulmonary obstructive 
disease (COPD). 

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.312 (2006).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including active tuberculosis, are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 
3.309(a) (2006).  

In addition, under 38 C.F.R § 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Initially, the Board notes that there has been no assertion 
that COPD is related to combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.  

A review of the evidence shows that service connection for 
the cause of the veteran's death is not warranted.  First, at 
the time of the veteran's death, he was not service-connected 
for any disability.  Next, there is no evidence that the 
veteran had COPD in-service.  Service medical records do not 
show any evidence or symptoms of COPD; specifically, upon 
separation from service, the veteran's chest and lungs were 
normal.  It is not until 1993 that private treatment records 
show a diagnosis of COPD and hospital admissions for acute 
exacerbations of COPD in 1995, 1996, and 1997 are noted.  
Thus, the first mention of chronic obstructive pulmonary 
disease is in 1993, decades after the veteran's separation 
from service.  Cumulatively, the evidence establishes that 
the fatal disease process was not present in service.  
Additionally, there is no medical evidence of record showing 
that the cause of the veteran's death, COPD, is related to 
service.  

The Board notes that the appellant specifically asserts that 
the COPD was caused by PTB, which she asserts was diagnosed 
shortly after the veteran's discharge from service in 1949.  
As such, the appellant appears to be seeking service 
connection on a secondary basis.  Nonetheless, the objective 
competent evidence still does not support her claim.  The 
criteria for service connection for COPD, as secondary to 
PTB, are not met.  In support of her claim, the appellant has 
submitted a record from Dr. I. stating that the veteran had 
the first signs of PTB in March 1951.  The Board also notes 
that a February 1967 VA examination shows PTB and a September 
2004 record from the Department of Heath, Province of 
Oriental Mindoro, Calapan City, shows admission and 
confinement in 1967 for PTB.  

However, PTB is not a disability for which service connection 
is in effect.  Moreover, though there is no evidence showing 
that the veteran had a diagnosis of active PTB within a year 
of his discharge from active duty, and, more importantly, 
there is no objective competent evidence of record showing 
that PTB caused or is related to COPD.  In this regard, the 
Board is cognizant of the appellant's assertions, but it 
notes that this determination is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge", 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert. denied, 119 S.Ct. 404 (1998).  Thus, her 
assertions are of little or no probative value.  Therefore, 
there is no basis for a grant of service connection for cause 
of death due to COPD, to include as secondary to PTB.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.  

Duties to Notify and Assist

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that Veterans Claims Assistance Act (VCAA) 
notice, as required by 38 U.S.C.               § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the appellant received VCAA notification for 
her claim.  The RO provided the appellant with an April 2004 
letter which included notification of what was required to 
substantiate her service connection for cause of death 
claim.  This letter notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment or to provide a 
properly executed release so that VA could request the 
records for her.  She was also asked to submit any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the appellant 
to provide any evidence in her possession pertaining to the 
claim.  Thus, the Board finds that VA fully notified the 
appellant of what was required to substantiate her claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, no effective date will be assigned and there is no 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
the present case, the evidence includes service medical 
records, private treatment records, and the veteran's death 
certificate.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


